Title: To George Washington from William Livingston, 7 December 1779
From: Livingston, William
To: Washington, George


        
          Dear Sir
          Mount Holly [N.J.] 7 December 1779
        
        The Time of the Enlistment of our State Regiment will expire the 20th Instant; To raise a new one in its room the State really cannot afford; and to occupy the Posts on the Frontiers by the Militia is also attended with great Inconvenience as well as insupportable Expence—As the Troops under your Excellency’s command, will, as I am informed take up their Winter Quarters in New Jersey, Your Excellency may perhaps be able consistant with the publick Interest to spare sufficient Detachments from them to take the Posts at present occupyed by our Regiment, or

such other parts on the Frontiers as you conceive most proper for our Defence—We greatly rely on your Excellencys experienced readiness to give us all the Assistance in your Power, and perhaps never wanted it more than at present.
        As I am not likely to meet with a Conveyance from this place to Connecticut, I must beg your Excuse Sir, for committing to your Care the inclosed Letter to Governor Trumbull, to be forwarded when Opportunity offers—I have the honour to be with the highest Esteem Dear Sir your Excellencys most obedient & very humble Servt
        
          Wil: Livingston
        
      